Citation Nr: 1311465	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension prior to April 1, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension from April 1, 2010 to the present.

3.  Entitlement to an initial compensable disability rating for a post operative abdominal aortic aneurysm.

4.  Entitlement to an initial compensable disability rating for a cerebral aneurysm.

5.  Entitlement to an initial compensable disability rating for right carotid occlusive disease.

6.  Entitlement to an initial compensable disability rating for left femoral arterial occlusive disease.

7.  Entitlement to an initial compensable disability rating for right femoral arterial occlusive disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964 and July 1964 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for Burkitt's lymphoma, assigning a 100 percent evaluation effective February 8, 2006, a cerebral aneurysm, assigning a noncompensable evaluation effective February 8, 2006, post operative abdominal aortic aneurysm (AAA), assigning a noncompensable evaluation effective February 8, 2006, right carotid occlusive disease, assigning a noncompensable evaluation effective April 18, 2006, left femoral arterial occlusive disease, assigning a noncompensable evaluation effective April 18, 2006, and right femoral arterial occlusive disease, assigning a noncompensable evaluation effective April 18, 2006; continued noncompensable evaluations for hypertension, bilateral pes planus, and right ear hearing loss; denied service connection for right renal cell carcinoma, status post nephrectomy; and declined to reopen the Veteran's previously denied claim for service connection for a left knee disorder.  In January 2007, the Veteran submitted a notice of disagreement with the evaluations assigned for hypertension, a cerebral aneurysm, AAA, right carotid occlusive disease, and right and left femoral arterial occlusive disease.  He subsequently perfected his appeal in October 2007.

While the Veteran did request a Travel Board hearing on his October 2007 VA Form 9, in a subsequent communication received in June 2011, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In April 2010, the Waco RO increased the Veteran's disability rating for hypertension to 10 percent, effective April 1, 2010.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the November 2006 continuance of noncompensable disability rating, the Board will address whether he was entitled to a compensable disability rating prior to April 1, 2010 and whether he is entitled to a disability rating higher than 10 percent from April 1, 2010 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

In August 2011, the Veteran submitted a statement indicating that he believed service connection was warranted for high PSA findings.  Thus, the issue of a prostate disability, to include high PSA findings, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to initial compensable evaluations for a cerebral aneurysm and right carotid occlusive disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and continuous medication for control.

2.  The Veteran's service-connected post operative abdominal aortic aneurysm is manifested by a history of resection and surgery in 1992 with no current residuals.  

3.  The Veteran's service-connected cerebral aneurysm is manifested by subjective complaints of memory loss and intermittent headaches with no hemorrhage or objective neurological disabilities.

4.  The Veteran's service-connected right carotid occlusive disease is manifested by mild narrowing of the right carotid artery with no symptoms.

5.  The Veteran's service-connected left femoral arterial occlusive disease is manifested by diminished pedal pulses with no claudication or other symptoms.

6.  The Veteran's service-connected right femoral arterial occlusive disease is manifested by diminished pedal pulses with no claudication or other symptoms.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2010, the criteria for the assignment of a disability rating of 10 percent, but no higher, for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

2.  From April 1, 2010 to the present, the criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2012).

3.  The criteria for a compensable initial disability rating for a service-connected post operative abdominal aortic aneurysm have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7110 (2012).

4.  The criteria for the assignment of a disability rating of 10 percent, but no higher, for a service-connected cerebral aneurysm have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7112-8046 (2012).

5.  The criteria for a compensable initial disability rating for service-connected right carotid occlusive disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Codes 7199-7112 (2012).

6.  The criteria for a compensable initial disability rating for service-connected left femoral arterial occlusive disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7114 (2012).

7.  The criteria for a compensable initial disability rating for service-connected right femoral arterial occlusive disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7114 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.

Additionally, another March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available records that he wanted VA to obtain or that he felt were relevant to these claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with a VA examination for his service-connected disabilities most recently in April 2010.  The examination involved a review of the Veteran's claims file and a thorough examination, including appropriate diagnostic testing.  Therefore, the Board finds that the examination is adequate for determining the disability rating for the disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  With regard to the Veteran's hypertension, the Board notes that VA treatment records dated in January and October 2011and a January 2011 diabetes VA examination report show higher blood pressure readings that obtained at the most recent VA examination.  However, these readings are still well within the rating criteria for the Veteran's currently assigned 10 percent evaluation and, therefore, do not show worsening beyond his current evaluation.  Further, an April 2011 VA treatment record indicated that, despite the January 2011 blood pressure readings, the Veteran's hypertension was "controlled now."  As such, the Board finds that a VA examination is not required for hypertension or any of the Veteran's disabilities on appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  




Hypertension

The Veteran has been assigned a 0 percent rating prior to April 1, 2010 and a 10 percent rating from April 1, 2010 to the present under Diagnostic Code 7101 for his service-connected hypertension.  

Diagnostic Code 7101 provides the rating criteria for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires constant medication for control.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).

Hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it, rather than by a separate evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (2) (2012).

Hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3) (2012).

The Veteran was first examined in conjunction with his current hypertension claim in April 2006.  At that time, he reported taking Benicar with inadequate control.  The examiner obtained blood pressure readings of 156/96, 154/94, and 158/92 in his dominant left arm.  He concluded that the Veteran had no symptoms from his high blood pressure, with normal cardiac status and no evidence of hypertensive vascular disease.

The Veteran was next examined for his hypertension in April 2007.  At that time, he reported a history of taking blood pressure medication since 1987.  He indicated that he currently took 40mg of Lisinopril once daily and denied any history of chest pain.  The examiner obtained a blood pressure reading of 132/80 and diagnosed the Veteran with essential hypertension since at least 1987.

The Veteran was afforded a VA examination most recently for his hypertension in April 2010.  At that time, he reported a history of labile blood pressure through the years, requiring frequent changes in medications.  He indicated that he was presently taking 40mg of Benicar daily with no side effects.  He did not complain of any headaches or chest pain.  The examiner obtained seated blood pressure readings of 180/72 and 170/72 on the Veteran's left arm.  He diagnosed the Veteran with essential hypertension and noted that it remained labile and difficult to control.

The medical evidence also includes private and VA treatment records and non-hypertension VA examination reports from the period on appeal.  Notably, these treatment records and examination reports show diastolic readings ranging from 47 (December 2006 private treatment record) to 82 (January 2011 diabetes VA examination report) and systolic readings ranging from 112 (December 2006 private treatment record) to 160 (January 2011 diabetes VA examination report).  His diastolic readings tended to remain in the 50s to 60s range and his systolic readings tended to remain in the 130s range.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his hypertension warranted a 10 percent evaluation prior to April 1, 2010.  He reported requiring medication to control his hypertension at each VA examination, including those prior to April 1, 2010.  Although the medical evidence does not include his pre-medication blood pressure readings to determine whether they show a history of diastolic pressure predominantly 100 or more, the Board finds it reasonable to conclude from the Veteran's long history of medication that he may have experienced a history of such elevated diastolic pressure.  Accordingly, the Board finds that the Veteran's hypertension more closely approximates the criteria for a 10 percent evaluation prior to April 1, 2010.

However, the evidence of record does not reflect blood pressure values that would meet the criteria for a rating in excess of 10 percent for any period of time during the pendency of the claim.  While the evidence of record demonstrates that the Veteran requires continuous medication for control of his hypertension, there is no evidence that his hypertension results in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Notably, none of the blood pressure readings in the claims file meet this criteria.  As such, a higher rating of 20 percent is not warranted either prior to April 1, 2010 or from April , 2010 to the present.  

Additionally, there is no indication that the Veteran's hypertension warrants an increased rating under any other diagnostic code.  He is specifically service-connected for hypertension and there is no evidence of hypertensive heart disease or other heart disease.  The Board notes that the April 2006 VA examiner noted a diagnosis of hypertensive vascular disease.  However, as he later states that there is no evidence of hypertensive vascular disease and provides no data to support such a diagnosis, the Board concludes that this is a typographical error.  As such, an increased rating cannot be assigned for hypertension under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7123 (2012).

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a 10 percent rating for the Veteran's service-connected hypertension is appropriate prior to April 1, 2010.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, the Board finds that a rating in excess of 10 percent is not warranted for any period of time on appeal, including prior to April 1, 2010 or from April 1, 2010 to the present.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for any period of time on appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Abdominal Aortic Aneurysm

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 7110 for his service-connected post operative AAA.

Under Diagnostic Code 7110, residuals of the surgical correction of an aortic aneurysm are evaluated according to the organ systems affected.  A 60 percent is assigned for an aortic aneurysm precluding exertion.  A 100 percent evaluation is assigned for an aortic aneurysm if five centimeters or larger in diameter, or; if symptomatic, or; for indefinite period from date of hospital admission for surgical correction (including any type of graft insertion).  See 38 C.F.R. § 4.104, Diagnostic Code 7110 (2012).

A rating of 100 percent shall be assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.104, Diagnostic Code 7110, Note (2012).

He was first examined in April 2007.  At that time, the Veteran also reported his history of AAA with uncomplicated surgery and excellent recovery.  The examiner observed that the Veteran's abdomen had healed surgical scars midline and on the right subcostal with no bruits, organomegaly, or masses.  He diagnosed the Veteran with status post removal of AAA and aortofemoral graft bypass with no residuals.

The Veteran was more recently examined for his AAA in April 2010.  At that time, he reported a history of an AAA with surgical repair in 1992.  The examiner found no evidence of a current abdominal aneurysm, abdominal masses, organ enlargement, or bruits over the upper abdomen.  He concluded that the Veteran had an AAA with successful resection and bypass in 1992 with no residuals.

The medical evidence also include private and VA treatment records noting the Veteran's history of an AAA and corroborating the VA examiners' findings of no current residuals.

The medical evidence of record does not establish that the Veteran's service-connected AAA warrants a compensable initial disability rating.  The treatment records are negative for any current residuals, including any limitations on exertion.  Additionally, the Veteran's AAA surgery was performed in 1992, over a decade prior to the current appeals period.  As such, a compensable initial disability rating for an AAA cannot be granted.

Additionally, there is no indication that the Veteran's AAA warrants an increased rating under any other diagnostic code.  He is specifically service-connected for an aortic aneurysm and there is no evidence that this is more appropriately considered under an alternative diagnostic code.  As such, an increased initial rating cannot be assigned for an AAA under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7101, 7111-7123 (2012).

There is also no indication in the medical evidence of record that the Veteran's AAA warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating for an AAA, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz, supra

Cerebral Aneurysm

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Codes 7112-8009 for his service-connected cerebral aneurysm.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2012).  

Diagnostic Code 7112 provides the rating criteria for any small artery aneurysm.  Under this Diagnostic Code, a noncompensable evaluation is assigned for an asymptomatic aneurysm.  See 38 C.F.R. § 4.104, Diagnostic Code 7112.  However, if symptomatic or following surgery, the symptoms or surgical residuals are evaluated according to the body system affected.  See 38 C.F.R. § 4.104, Diagnostic Code 7112, Note (2012).

Where a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2012).  In this case, the Veteran's claimed surgical residual of memory loss is not specified as a separate disability in the Rating Schedule.  Thus, the RO rated the Veteran by analogy under Diagnostic Codes 8009 for hemorrhage from brain vessels.  

Initially, the Board notes that the more appropriate diagnostic code for rating the Veteran's non-ruptured, surgically repaired cerebral aneurysm is Diagnostic Code 8046, not Diagnostic Code 8009 as the RO has used.  The Veteran's aneurysm has not ruptured or hemorrhaged, as the criteria for Diagnostic Code 8009 contemplate.  The Board finds that a more appropriate diagnostic code is 8046 for cerebral arteriosclerosis.  Diagnostic Code 8046 contemplates abnormalities of the cerebral arteries without hemorrhage, which is most analogous to the Veteran's condition.  As such, the Board will consider whether the Veteran is entitled to an initial compensable disability rating under Diagnostic Codes 7112-8046 for his service-connected cerebral aneurysm.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under Diagnostic Code 8046, purely neurological disabilities, such as hemoplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).  Purely subjective complaints such as headaches, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046 (2012).  The ratings under code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046, Note (2012).

The Veteran was first examined for his cerebral aneurysm in April 2007.  At that time, he complained of a history of cerebral aneurysm with successful clipping surgery, manifested by intermittent headaches with no speech problems, weaknesses, or difficulty in performing tasks or with vision, hearing, walking, or bowel or bladder control.  Although he reported some initial difficulty with word finding immediately after the surgery, this resolved completely.  The examiner did not note any neurological complaints following the Veteran's cerebral aneurysm clipping.  He diagnosed the Veteran with middle cerebral artery aneurysm status post clipping with incidental stroke with no residuals.

The Veteran was more recently examined for his cerebral aneurysm in April 2010.  At that time, he reported a history of an incidentally found cerebral aneurysm in late 2006 with successful clipping and no bleeding or stroke.  Although the Veteran reported a vague recollection of bleeding in the brain prior to the clipping surgery, the examiner reviewed the surgical records and found there was no evidence of any such bleeding.  The Veteran denied any complications or residuals from the surgery, including no TIAs, weakness, difficulty of speech, bowel or bladder problems, or numbness.  The examiner observed that the Veteran's neurological examination was normal with full orientation and normal cranial nerves 3 through 12.  He diagnosed the Veteran with middle cerebral artery aneurysm, status post successful clipping in 2007.  

The medical evidence also include private and VA treatment records that are consistent with the VA examination reports and include no reports of neurological symptoms.  

In addition to the medical evidence, the Veteran provided testimony at an RO hearing in February 2010.  At that time, he reported that he experienced memory loss following his 2007 clipping surgery that he attributed to the cerebral aneurysm and clipping.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his cerebral aneurysm warranted a 10 percent evaluation during the entire period on appeal.  He reported subjective complaints, including memory loss and intermittent headaches.  Although those subjective reports have not been confirmed or specifically attributed to his cerebral aneurysm by a healthcare professional, the Board finds, affording the Veteran the full benefit of the doubt, that these complaints are sufficient to warrant a 10 percent evaluation for purely subjective complaints under Diagnostic Code 8046.

However, the evidence of record does not reflect any symptoms of a cerebral aneurysm that would meet the criteria for a rating in excess of 10 percent for any period of time during the pendency of the claim.  While the evidence of record demonstrates that the Veteran experiences purely subjective complaints, there is no objective evidence of neurological disabilities, such as hemoplegia, cranial nerve paralysis, etc., to warrant a rating in excess of 10 percent.  Notably, all neurological examinations have been normal.  As Diagnostic Code 8046 does not allow for a rating in excess of 10 percent for purely subjective complaints, a higher rating cannot be assigned.

Additionally, there is no indication that the Veteran's cerebral aneurysm warrants an increased rating under any other diagnostic code.  As discussed above, he does not experience any additional objective neurological symptoms or disabilities to warrant a higher rating under Diagnostic Codes 8000-8045 for diseases of the central nervous system.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045 (2012).  

There is also no indication in the medical evidence of record that the Veteran's cerebral aneurysm warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 10 percent rating for the Veteran's service-connected cerebral aneurysm is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, supra.

Right Carotid Occlusive Disease

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 7199-7112 for his service-connected right carotid occlusive disease.

As discussed in the previous section, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2012).  Where a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2012).  In this case, the Veteran's diagnosed condition of right carotid occlusive disease is not specified in the Rating Schedule.  Thus, the RO rated the Veteran by analogy under Diagnostic Codes 7199-7112.  Diagnostic Code 7199 refers generally to diseases of the arteries and veins and Diagnostic Code 7112 provides the rating criteria for any small artery aneurysm.

As noted above, under Diagnostic Code 7112, a noncompensable evaluation is assigned for an asymptomatic aneurysm.  See 38 C.F.R. § 4.104, Diagnostic Code 7112.  However, if symptomatic or following surgery, the symptoms or surgical residuals are evaluated according to the body system affected.  See 38 C.F.R. § 4.104, Diagnostic Code 7112, Note (2012).

The Veteran was first examined for his right carotid occlusive disease in April 2007.  At that time, he reported a history of atherosclerotic narrowing of his carotid artery, including rather severe narrowing of the right carotid artery.  He denied any transient ischemic attacks (TIAs), clumsiness, visual disturbances, or difficulty with speech, swallowing, or walking.  The examiner observed normal carotid pulses and prominent bruit in the right carotid artery.  He diagnosed the Veteran with asymptomatic carotid atherosclerosis.

He was next examined for his right carotid occlusive disease in April 2010.  At that time, he reported that his carotid arteries were found to have a minor narrowing of 30 to 40 percent in 2007 on routine examination.  He denied any history of TIAs, stroke, or vision disturbances.  The examiner observed a soft carotid bruit on the right and normal carotid upstroke and volume.  He diagnosed the Veteran with mild, asymptomatic carotid atherosclerosis that was successfully treated with medications with no complications.

The medical evidence also includes private and VA treatment records and additional non-artery VA examination reports that are negative for any findings of symptoms relating to the Veteran's right carotid occlusive disease.  Notably, a January 2011 diabetes VA examiner noted that the Veteran had asymptomatic carotid disease with normal vascular studies and no current residuals or complaints.

The medical evidence of record does not establish that the Veteran's service-connected right carotid occlusive disease warrants a compensable initial disability rating.  The medical evidence is negative for any current residuals or symptoms.  In fact, every time his carotid artery disease has been addressed by an examiner, it has been found to be asymptomatic.  Moreover, it was only discovered incidentally, not in response to symptoms.  As the condition is asymptomatic, a compensable initial disability rating cannot be granted under Diagnostic Code 7112.

Additionally, there is no indication that the Veteran's right carotid occlusive disease warrants a compensable rating under any other diagnostic code.  There is no evidence of other symptoms relating to diseases of the arteries and veins, such as claudication, a decreased ankle/brachial index, edema, heart symptoms, or any symptoms at all that are attributable to his right carotid occlusive disease to warrant an increased initial rating under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7111, 7113-7123 (2012).

There is also no indication in the medical evidence of record that the Veteran's right carotid occlusive disease warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating for right carotid occlusive disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz, supra.
Left and Right Femoral Arterial Occlusive Disease

The Veteran has been assigned noncompensable initial evaluations under Diagnostic Code 7114 for his service-connected left and right femoral arterial occlusive disease.

Under Diagnostic Code 7114, a 20 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent evaluation is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2012).

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (1) (2012).

Evaluate residuals of aortic or large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (2) (2012).

These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (3) (2012).

The Veteran was first examined for his bilateral femoral arterial occlusive disease in April 2007.  At that time, the Veteran denied any symptoms of claudication when walking or rest pain, other than nocturnal cramps in his right foot.  The examiner observed deep tendon reflexes of 2+ in the bilateral knees and ankles, non-palpable pedal pulses, healthy nails, normal skin temperature, and no ischemic changes in the digits, edema, or atrophy of the skin.  He concluded that there was no evidence of symptoms of femoral artery arteriosclerosis as the Veteran had no symptoms of claudication.

The Veteran was then examined in April 2010 for his left and right femoral arterial occlusive disease.  At that time, the Veteran complained of claudication in the left buttock prior to his AAA surgery and no claudication since that time.  He did report that he could only walk approximately one eighth of a mile and that he experienced leg tightness.  However, the examiner concluded that it was unlikely that this was claudication because it was not localized, he did not experience rest pain or leg ulcers, and his pedal pulses were palpable.  The examiner observed bilateral bruits over the iliac femoral regions and palpable femoral, posterior tibialis, and dorsal pedal pulses bilaterally, though the dorsal pedal pulses were somewhat diminished.  He noted no atrophic changes or ischemic changes in the digits, normal temperature, skin, and coloration, and no ulceration.  He diagnosed the Veteran with peripheral artery disease involving the iliac arteries and proximal femoral arteries which had been successfully bypassed and was asymptomatic.  The examiner further noted that the Veteran's femoral arterial occlusive disease was both currently and had always been asymptomatic.

The medical evidence also includes private and VA treatment records that are negative for any findings of claudication or symptoms relating to the Veteran's bilateral femoral arterial occlusive disease.

In addition to the medical evidence, the Veteran provided testimony at an RO hearing in February 2010.  At that time, he reported that the only blockage he was currently aware of was the one in his neck.  He did report getting pain in his legs and numb toes, but did not know if that was related to his femoral arterial occlusive disease.  Notably, a January 2011 diabetes VA examiner attributed the Veteran's toe complaints to peripheral neuropathy, not femoral arterial occlusive disease.

The medical evidence of record does not establish that the Veteran's service-connected left or right femoral arterial occlusive disease warrants a compensable initial disability rating.  The medical evidence is negative for any current residuals or symptoms, including claudication.  Although the VA examiner found diminished pedal pulses, an increased rating of 20 percent is warranted unless the diminished peripheral pulses are in conjunction with claudication on walking.  The Veteran has not demonstrated symptoms of claudication on walking.  As such, a compensable initial disability rating for an AAA cannot be granted.

Additionally, there is no indication that the Veteran's left and right femoral arterial occlusive disease warrant increased ratings under any other diagnostic code.  Note (2) of Diagnostic Code 7114 specifically states that any residuals of arterial graft or bypass surgery should be rated as arteriosclerosis obliterans under Diagnostic Code 7114.  Further, there is no evidence of other cardiovascular symptoms due to his bilateral femoral arterial occlusive disease to warrant an increased initial rating under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7113, 7115-7123 (2012).

There is also no indication in the medical evidence of record that the Veteran's left and right femoral arterial occlusive disease warranted other than the currently assigned noncompensable disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to compensable initial ratings for left and right femoral arterial occlusive disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz, supra.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  With regard to the Veteran's service-connected hypertension, the rating criteria specifically contemplate his high blood pressure readings, as well as his use of medication to control his blood pressure.  Therefore, this disability picture is adequately contemplated by the rating schedule.  With regard to his service-connected AAA and cerebral aneurysm, the rating criteria specifically require the consideration of any residuals under the affected system.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  With regard to the Veteran's right carotid occlusive disease, the rating criteria specifically contemplates asymptomatic cases, such as his.  Finally, with regard to the Veteran's left and right femoral arterial occlusive disease, the rating criteria specifically contemplate the Veteran's symptoms of diminished pedal pulses, as well as other typical occlusive disease symptoms such as claudication.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities on appeal present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of any of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

						(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to a disability rating of 10 percent, but no higher, for hypertension is granted prior to April 1, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for hypertension from April 1, 2010 to the present is denied.

Entitlement to a compensable initial disability rating for a post operative abdominal aortic aneurysm is denied.

Entitlement to a disability rating of 10 percent, but no higher, for a cerebral aneurysm is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable initial disability rating for right carotid occlusive disease is denied.

Entitlement to a compensable initial disability rating for left femoral arterial occlusive disease is denied.

Entitlement to a compensable initial disability rating for right femoral arterial occlusive disease is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


